Citation Nr: 1227176	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  11-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to March 1965.  The Veteran received the Parachutist Badge, and was not deployed in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for PTSD and assigned an initial 10 percent rating, effective November 23, 2008.  

The Veteran properly filed a notice of disagreement in June 2010, asserting that he is entitled to an increased initial rating for his PTSD and claiming TDIU.  Both claims were denied in a statement of the case (SOC) issued in January 2011.  The Veteran perfected his appeal of both issues in February 2011.  While the Veteran filed his claim for a TDIU in June 2010, the Board has considered whether he is entitled to a TDIU for the entire period that his claim for a higher initial rating for PTSD has been pending pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.



FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events); but without evidence of more severe manifestations more nearly approximating occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.

2.  Throughout the pendency of this appeal the Veteran's PTSD - the only disability for which service connection has been established -has not precluded him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411.

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Relevant to the Veteran's claim for a higher initial rating for PTSD, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the June 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the TDIU claim, the Board notes that the VCAA letter in response to the Veteran's initial PTSD claim failed to address TDIU.  This being the case, the VCAA notice as relevant to the TDIU aspect of the Veteran's claim was defective.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.

In the instant case, the Veteran has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the TDIU aspect of the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, the January 2011 statement of the case informed the Veteran of the means by which TDIU may be established and the type of evidence needed to support that claim.  Such document further notified him that TDIU had been denied in his case as the evidence did not show that his employment difficulty was related to his service-connected PTSD.  The January 2011 statement of the case further provided the Veteran with the provisions of 38 C.F.R. § 4.16, the regulation governing TDIU.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the TDIU aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  In any event, the Board observes that, while the Veteran was not sent any VCAA notice that specifically addressed entitlement to a TDIU, this issue is part and parcel of his pending increased rating claim.  See Rice, 22 Vet. App. at 453-54.  Moreover, the Court has recently held that a Veteran whose overall disability rating is less than 100 percent is presumed to have effective notice of how his individual conditions have been evaluated and the underlying reasons for which those conditions have deemed less than totally disabling.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); 38 U.S.C.A. § 5103A.  As such, the Board finds that the VCAA correspondence and rating actions provided with respect to the Veteran's PTSD claim collectively constitute notice not only for that individual disability claim but also with respect to the ancillary TDIU issue on appeal.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the Veteran's VA treatment records and private psychiatric treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the RO contacted the Social Security Administration (SSA) in order to obtain the Veteran's records from that source; however, SSA records show that the Veteran has only received age-related benefits; there are no disability benefits of record.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded a VA examination in May 2010 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for rating purposes.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD as it includes an interview with the Veteran and a full examination addressing the relevant rating criteria.  The report also discussed the Veteran's social and occupational impairment.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Initial Rating Claim

A. Pertinent Facts and Precedent

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran is service-connected for PTSD, effective November 23, 2008.  Therefore, the regulations in effect at such time are for application in this appeal.

The Veteran's service-connected PTSD has been evaluated as 10 percent disabling.  In documents of record, the Veteran contends that his PTSD is more severe than the currently assigned rating and, as such, he is entitled to a higher initial rating.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As indicated previously, the effective date of service connection for the Veteran's PTSD is November 23, 2008.  Therefore, the Board has evaluated the relevant evidence in determining the propriety of the ratings assigned to the Veteran's PTSD from such date forward.

In this regard, VA provided the Veteran with a compensation and pension examination of his PTSD in May 2010.  The examiner reviewed the claims file.  The Veteran denied any prior psychiatric treatment of any kind, and any history of hospitalizations for mental health treatment.  The Veteran reported worsening impatience and short temper since 1962.  He had sleep disturbances four to five nights per week, reporting nightmares three times per week, which was less frequent than in the past.  The Veteran reported daily intrusive thoughts, constant low level of anxiety, hypervigilance, intolerance of crowds, and an easy startle response.  He denied history of panic attacks, suicide attempts, rehab, drug, or alcohol abuse.

The Veteran reported that he worked as a corrections officer for 19 years, and then was accused of a crime and incarcerated for four years.  He had been out of prison for about 13 years and had held various odd jobs.  He was not currently working, and his most recent job had ended two years earlier.  He reported being unable to get a job due to his criminal record and status as a registered sex offender.

The Veteran dressed and fed himself and attended to his own toilet needs.  He noted that he lives with his third wife, and is close to his four children.  He did household chores, yard work, and is a weekly churchgoer.  He reported he does not have any close friends.  The examiner noted that Veteran had limited recreational and leisure pursuits, and that his physical health was fair.

The examiner described the Veteran as alert, cooperative, and appropriately dressed, with appropriate affect and calm mood.  The Veteran had no homicidal or suicidal ideation or intent; no tics, flight of ideas or loosened association; and no impairment of thought process or communication.  He had no delusions, hallucinations, idea of references, suspiciousness, or disorientation.  His memory, insight, judgment, and intellectual capacity appeared adequate.

The examiner diagnosed the Veteran with PTSD because he endorsed sufficient symptoms to meet the DSM-IV criteria.  Namely, he witnessed and experienced a traumatic event that included actual threatened death or serious injury to himself and others, he re-experienced these through nightmares and intrusive thoughts, and he avoided reminders and did not talk about the experience.  The Veteran socialized little, felt distant and estranged from others, experienced sleep disturbances, and was irritable, anxious, and easily startled.  These problems interfered with social activities and caused distress.

The VA examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  The Veteran took medication with some benefit.  The examiner stated that the Veteran had mild to moderate and persistent symptoms of PTSD with no remissions.  He also concluded that the Veteran's psychiatric symptoms resulted in some impairment of social functioning. 

A veteran representative referred the Veteran to Dr. J., a private physician, for psychiatric treatment in March 2009.  The claim file contains the private treatment records of Dr. J. from March 2009 through August 2010.  Dr. J. conducted an initial intake evaluation lasting more than an hour.  The Veteran reported that he continued to be unemployed and lived on social security and his wife's employment income.  The Veteran reported that he developed severe anxiety while in the military and that it has continued.  He reported his inability to obtain employment due to his criminal record and the stigma surrounding the crime for which he was imprisoned.  After his release from prison, he eventually was able to obtain a job, which he held for two years, but was let go when his employer learned of his criminal record.  He then bought a truck and trailer and drove long distance but after a couple of years the company discovered his criminal record and stopped hiring him.  He reported that he had not worked for about two years.

The Veteran reported that he had been married to his third wife for 20 years, and that it was a healthy relationship.  He felt they were supportive of one another and described his wife as an angel.  His first marriage had lasted less than one year and that wife had described him as "being off."  His second marriage ended in divorce after 13 years and was characterized by many arguments.  He reported that during that period he became very violent toward his second wife.

The Veteran reported a history of impulsivity, multiple fights, restlessness, anxiety, and insecurity.  He was easily angered and agitated, and quick to act on those feelings.  He stated he had no friends and was not able to make friends.  He reported getting very irritated for no reason, experiencing flashbacks and nightmares, and putting a lot of effort into avoiding the memory of his stressors.  He reported being very aware of his surroundings, restless, impulsive, short-tempered, and having heightened anxiety.  He always had difficulty sleeping with insomnia at all stages of the night.

The Veteran denied seeing a psychiatrist, and had never attempted suicide.  He denied drug or alcohol abuse, but stated he had used cocaine and marijuana in the past.

Dr. J. noted that the Veteran appeared restless with psychomotor agitation, but had no abnormal movements or gestures.  He related very well, kept good eye contact, seemed to be a reliable historian, and exhibited logical and goal-oriented thought processes and speech.  He was talkative with well-connected speech that was not pressured.  The Veteran denied any hallucinations, or suicidal or homicidal ideation.  The Veteran had a very anxious affect and reported anxious mood.  He was cognitively alert and oriented with fair insight, judgment, registration, and recall.  The Veteran did have a problem focusing and concentrating.

Dr. J. diagnosed the Veteran with chronic PTSD with a GAF of 42.  He prescribed trazodone for sleep and clonazepam for anxiety.  Dr. J. felt the Veteran would benefit from psychotherapy and psychopharmacology.

The Veteran returned to Dr. J. in May 2009, and once every three months through August 2010. In May 2009, the Veteran reported his progress was "so-so."  He was sleeping better, felt calmer with the medication, and denied any hallucinations or suicidal or homicidal ideation.  He was still very worried about his life and the security of his children, and experienced a lot of anxiety and moodiness.  Dr. J. observed an anxious mood, added celexa to the Veteran's medications, and increased the trazodone dosage.  In August 2009, the Veteran reported that "it has been rough" and his relationship with his wife had become strained.  He felt he had a lot of responsibility and reported being angry about his bad luck and lost jobs.  He was anxious about finding a job, and irritable.  He continued to have sleep difficulties but felt better with medication.  Dr. J. noted the Veteran was a little angry and irritable, and continued the same medications.  

In November 2009, the Veteran reported trying to obtain a job and stated that he sometimes felt down.  His wife was working two jobs and he wanted to do something to help.  He was very bitter about his inability to obtain employment because of his criminal record.  Dr. J. noted the Veteran was very emotional about his 20-year marriage, saying that if it weren't for his wife, he would have been dead long ago.  He continued the same medications, and the Veteran continued to deny any hallucinations or ideations.  In February 2010, the Veteran reported that nothing was going right: he was not sleeping at all, he and his wife were angry, and he did not want to divorce.  He reported flashbacks and nightmares, no patience, restlessness, and worry about the future.  He stated "it's a sad world for me" and felt that everything went downhill from the time he was shot during service.  Dr. J. noted an anxious mood, increased the trazodone dosage, and continued the other medications.  In May 2010, the Veteran reported being very emotional, unable to concentrate or focus, easily irritated around people, and anxious around social situations.  Dr. J. noted the Veteran had an anxious and restless mood, broke into tears when talking about his life history, and had some death wishes.  The physician increased the dosage of the celexa and continued the other medications.  In the last session of record in August 2010, the Veteran reported that things were the same.  He was still looking for a job but had no success due to his age and past.  He had been turned down for work on many occasions and was frustrated, stating that the accusation of the crime had ruined his life and he had lost everything.  Dr. J. noted an anxious and restless mood and continued the medications.  The Veteran reported that he had thought on many occasions of taking his own life, but Dr. J. noted no suicidal or homicidal ideation.

B. Analysis

Upon review of the record, for the reasons articulated below, the Board finds that the Veteran's PTSD warrants an initial rating of 30 percent, but no higher, effective November 23, 2008.

The Board finds that the Veteran's PTSD is manifested by feelings of anxiety, agitation, impatience, hypervigilance, anger, restlessness, impulsivity, and irritability; feeling distant and estranged from others; significant sleep disturbances; impairment of concentration and focus; intrusive memories and re-experiencing; nightmares; difficulty establishing and maintaining social relationships; no recreational interests; intolerance of crowds; easy startle response; and flashbacks.  He has persistent mild to moderate symptoms of PTSD, and some impairment of social functioning.

In light of the above, the Board finds that the Veteran's overall disability picture since the date of service connection has been more severe than that contemplated by a 10 percent rating.  As noted above, such a rating is awarded for PTSD that is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  While the Veteran has symptoms that are somewhat controlled by continuous medication, his social impairment is due to symptoms that are neither transient nor mild.  Accordingly, the Board finds that a 10 percent rating does not reflect the Veteran's moderate and persistent symptoms of PTSD, including feelings of anxiety, agitation, impatience, hypervigilance, anger, restlessness, impulsivity, irritability, isolation, significant sleep disturbances; impairment of concentration; intrusive memories and re-experiencing; nightmares; intolerance of crowds; easy startle response; and flashbacks.

The evidence, as discussed in detail above, demonstrates that the Veteran's PTSD is manifested by impairment due to anxiety and chronic sleep impairment, while generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  All of these symptoms are consistent with a 30 percent disability rating.

For the foregoing reasons, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examination, more nearly approximates the criteria for a 30 percent rating than that of a 10 percent rating.

Conversely, the Board finds that the evidence fails to demonstrate that the Veteran's PTSD meets the schedular criteria for a disability rating in excess of 30 percent.  Indeed, the records do not otherwise show, that his service-connected psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  Rather, on mental status examination, it was shown that the Veteran had an appropriate affect and calm mood.  He had no homicidal or suicidal ideation or intent, no flight of ideas or loosened association, and no impairment of thought process or communication.  He had no delusions, hallucinations, idea of references, suspiciousness or disorientation.  His memory, insight, judgment and intellectual capacity appeared adequate.   As such, he does not meet the criteria for a higher 50 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, while VA treatment records show that the Veteran has had difficulty establishing and maintaining social relationships and disturbances of mood, the Board finds that such symptomatology, taken as a whole and in combination with the objective mental status examination, does not more nearly approximate a 50 percent rating.

As a final point in its analysis of the appropriate schedular rating for the Veteran's PTSD, the Board notes that the Veteran was assigned GAF scores of 42 in March 2009 and 55 in May 2010.  GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, p. 32.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Nevertheless, the Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  GAF scores are just one component of the Veteran's disability picture, and the Board need not accept a GAF score as probative. See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  Therefore, the GAF scores will not be relied upon as the sole basis for an increased disability rating.

The Board notes that the Veteran has been assigned GAF scores of 42 and 55.  The Board finds that the GAF score of 42 lacks probative value.  This score was not explained and the record does not show that the Veteran's has demonstrated the type of symptoms reflective of a GAF score of 42.  The evidence shows that although the Veteran has challenges in his marriage, he has been able to stay married for over 20 years and he reports having a relationship with his children.  This indicates that he does not have serious social impairment.  Additionally, the record shows that the Veteran has been able to obtain and maintain a job.  It is only when his criminal record is discovered that he has problems continuing in that employment.  Thus, serious occupational impairment is likewise not demonstrated.  Moreover, examining psychiatrists have not found that the Veteran has problems with suicidal ideations or severe obsessional rituals or impairment equivalent to such.  In light of the foregoing, the Board finds that the GAF score of 55 is more in line with the Veteran's symptoms, which has been described as at most moderate.

In conclusion, the Board finds that the Veteran is entitled to an initial rating of 30 percent, but no higher, for his PTSD beginning November 23, 2008.

C. Other Considerations

The Board has considered whether staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the period of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Board notes that the diagnostic code provides for a wide spectrum of symptoms in determining the effect of the Veteran's social and occupational impairment caused by the service-connected PTSD.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  
As indicated previously, in Rice, supra, the issue of TDIU has been raised in the context of the Veteran's initial rating claim.  However, as such will be discussed below, it does not need to be addressed further here.

In sum, the Board finds that an initial 30 percent rating, but no higher, is warranted for the Veteran's PTSD.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. TDIU

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has found that the Veteran is service-connected for PTSD, evaluated as 30 percent disabling.  There can be no combined evaluation for compensation purposes, as he is service-connected for no other disabilities.  Thus, he does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).  The Board's TDIU inquiry does not end there, however, as it must still address whether referral for extra-schedular consideration is warranted.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled even when the schedular criteria are not met.  38 C.F.R. § 4.16(b) (2011).  In all cases of Veterans who are unemployable by reason of service-connected disabilities but who fall short of percentage requirements set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

This rating board did not refer this particular case for extra-schedular consideration.  Nor does the Board find that such referral is warranted.  Indeed, while the Veteran professes an inability to work, he is not unemployable due to the aggregate impact of his PTSD symptoms.  On the contrary, the probative lay and clinical evidence does not suggest that this service-connected disability is responsible for the Veteran's inability to secure and follow a substantially gainful occupation.  38 C.F.R. § 4.16(b).  The Veteran has experienced significant difficulty obtaining and keeping gainful employment since he was released from prison about 16 years ago.  The evidence consistently attributes those difficulties to the Veteran's criminal record, his status as a registered sex offender, and the corresponding stigma.  In this regard, the record shows that he can work and that he has worked until his employment was discontinued because of his criminal background.  The Veteran has never reported quitting a job due to his PTSD symptoms.  Rather he reports that the combination of his age and his criminal background has caused him difficulties in obtaining and maintaining a substantially gainful occupation.

In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disability precluded him from securing and following substantially gainful employment.  As such, entitlement to a TDIU must be denied.


ORDER

Entitlement to an initial rating of 30 percent, but no higher is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


